DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/04/2022 has been entered. Claims 18, 24, 29 and 33 have been amended. Claims 19, 27, 31 and 35 have been canceled. Claims 18, 20-26, 28-30, 32-34 and 36 are pending in the application. 

Response to Arguments
Applicant's arguments filed 03/04/2022, have been fully considered and entered but they are not persuasive/moot because the arguments do not apply to any of the references being used in the current rejection.
Argument related to Nakagami, are not persuasive. Nakagami is mainly used to verify the obviousness of having mode enabling flag for various coding modes.
However the main concept estimating color of 3D mesh/vertexes that is not on texture image is explained by Muratov; and just to help advance the prosecution, the examiner uses other references which clearly teach the same concepts for 3D point cloud.
Please note: Upon request for an interview, the examiner called Todd Norton and the interview summary is attached.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 22 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Amendment dated 03/04/2022, applicant rolls limitations from the independent claims without canceled them.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20-26, 28-30, 32-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelhafiz et al. (A. Abdelhafiz, B. Riedel, W. Niemeier,"Towards a 3D True Colored Space by the Fusion of Laser Scanner Point Cloud and Digital Photos", International Society for Photogrammety and Remote Sensing ISPRS, Archives—VolumeXXXVI-5/W17, August 2005), hereinafter Abdelhafiz, in view of Nakagami et al.  (US 20210174559 A1), hereinafter Nakagami.
Regarding claim 18,
Abdelhafiz teaches a method comprising reconstructing a point cloud (obtain a true colored 3D point cloud, Introduction), wherein reconstructing the point cloud comprises:
reconstructing a first texture image from color information data (the color information from the digital images, Section 2.2);
reconstructing points of the point cloud, the reconstructed point cloud comprising at least one point that is colorized from the first texture image (cloud are calculated using the collinearity equations, then transformed to pixels. The desired pixel colors are exported to their corresponding 3D points to obtain the true colored 3D point cloud. As the average point cloud spacing in this test is 4 millimeters and the average ground pixel size is 2.3 millimeters, there is about one pixel, between each two points of the point cloud, in the image still not textured; Section 3.3);
colorizing at least one other point of the reconstructed point cloud that is not colorized from the first texture image, wherein colorizing the at least one other point is a function of points of the reconstructed point cloud colorized from the first texture image and neighboring the at least one other point in the reconstructed point cloud (The ‘3D Image & Space’ program, is employed using one pixel search radius and the average algorithm to get the fine details from the image, Section 3.3, To extract the fine details from the image pixels which lie between the mesh of the point cloud. The program scans all the image searching for the non-textured pixels. Their 3D ground coordinates are calculated depending on the 3D coordinates of the adjacent pixels in a given search radius. Three algorithms are used by the program, the average, the inverse distance, and the inverse distance square. The calculated 3D coordinates with their color composition are then exported to the point cloud, Section 4).
Abdelhafiz did not explicitly teach 
It would have been obvious to one having ordinary skill in the art before the effective filing date to add coding mode syntax or define a texture mode (“enable flag”, Nakagami [0256]), and point cloud coding with color information is well known in the encoding standards prior art (Nakagami [0003]-[0007]; [0106]).

Regarding claim 20, is rejected under the same reasoning as claim 18, where it is KSR obvious to use other interpolation processes, and wherein Nakagami further teaches that the enablement flag can refer not only to two states of the true (1) and the false (0) but also capable of identifying three or more states (Nakagami [0278]).

Regarding claim 21, 
The combination of Abdelhafiz and Nakagami teaches all the limitations of claim 18, as outlined above.
Abdelhafiz further teaches an interpolation texture process has to be done to reconstruct a second texture image (six used images, Section 3.5).

Regarding claim 22, 
The combination of Abdelhafiz and Nakagami teaches all the limitations of claim 18, as outlined above.
Abdelhafiz further teaches wherein assigning colors to at least one point of the reconstructed point cloud that is not colorized from said color information data is a function of already colorized neighbors points of the point cloud (The ‘3D Image & Space’ program, is employed using one pixel search radius and the average algorithm to get the fine details from the image, Section 3.3, To extract the fine details from the image pixels which lie between the mesh of the point cloud. The program scans all the image searching for the non-textured pixels. Their 3D ground coordinates are calculated depending on the 3D coordinates of the adjacent pixels in a given search radius. Three algorithms are used by the program, the average, the inverse distance, and the inverse distance square. The calculated 3D coordinates with their color composition are then exported to the point cloud, Section 4).

Regarding claim 23, is rejected under the same reasoning as claim 18, wherein Nakagami further teaches coding mode is transmitted as an image or a metadata (Nakagami [0256]).
Regarding claims [24-26] “Encoder”, 28 “CRM decoder”, [29,30, 32] “Encoding method”, 33-34 “Decoder” and 36 “CRM Encoder” are rejected under the same reasoning as claims [18, 20-22] “Decoding method”, where Nakagami teaches encoder/decoder device/method.

Claims 18, 20-26, 28-30, 32-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al. (US 20190087979 A1), hereinafter Mammou in view of Nakagami.
Regarding claim 18,
Mammou teaches a method comprising reconstructing a point cloud from a bitstream (compression and decompression of point clouds comprising a plurality of points, each having associated spatial information and attribute information [0002]), wherein reconstructing the point cloud comprises:
reconstructing a first texture image from color information data decoded from the bitstream (Texture/Attributes Images, Fig. 2D, Fig. 5B)
reconstructing points of the point cloud, the reconstructed point cloud comprising at least one point that is colorized from the first texture image (The closed-loop color conversion module may then determine color values for points of the decompressed point cloud based on attribute and/or texture information included in the decompressed patches of the decompressed image frames [0086]);
colorizing at least one other point of the reconstructed point cloud that is not colorized from the first texture image, wherein colorizing the at least one other point is a function of points of the reconstructed point cloud colorized from the first texture image and neighboring the at least one other point in the reconstructed point cloud (Let N and Nrec be the number of points in the original and the reconstructed point clouds, respectively.  For each point Prec(i) in the reconstructed 
point cloud, let Q*(i) be its nearest neighbor in the original point cloud and R(Q*(i)), G(Q*(i)), and B(Q*(i)) the RGB values associated with Q*(i). … The final RGB values R(Prec(i)), G(Prec(0), and B(Prec(i)) are obtained by applying the following linear interpolation.. [0286]-[0293]. The system refine/estimate the color of the reconstructed point cloud based on their matched points in the original point cloud).
Mammou did not explicitly teach an information representative of a coding mode.
It would have been obvious to one having ordinary skill in the art before the effective filing date to add coding mode syntax or define a texture mode (“enable flag”, Nakagami [0256]).

Regarding claim 20, is rejected under the same reasoning as claim 18, where it is KSR obvious to use other interpolation processes, and wherein Nakagami further teaches that the enablement flag can refer not only to  two states of the true (1) and the false (0) but also capable of identifying three or more states (Nakagami [0278]).

Regarding claim 21, 
The combination of Mammou and Nakagami teaches all the limitations of claim 18, as outlined above.
Mammou further teaches an interpolation texture process has to be done to reconstruct a second texture image (texture images [0086][0095], Fig. 2D, Fig. 5B)

Regarding claim 22, 
The combination of Mammou and Nakagami teaches all the limitations of claim 18, as outlined above.
Mammou further teaches wherein assigning colors to at least one point of the reconstructed point cloud that is not colorized from said color information data is a function of already colorized neighbors points of the point cloud (Let N and Nrec be the number of points in the original and the reconstructed point clouds, respectively.  For each point Prec(i) in the reconstructed 
point cloud, let Q*(i) be its nearest neighbor in the original point cloud and R(Q*(i)), G(Q*(i)), and B(Q*(i)) the RGB values associated with Q*(i). … The final RGB values R(Prec(i)), G(Prec(0), and B(Prec(i)) are obtained by applying the following linear interpolation.. [0286]-[0293]. The system refine/estimate the color of the reconstructed point cloud based on their matched points in the original point cloud).

Regarding claim 23, is rejected under the same reasoning as claim 18, wherein Nakagami further teaches coding mode is transmitted as an image or a metadata (Nakagami [0256]).
Regarding claims [24-26] “Encoder”, 28 “CRM decoder”, [29,30, 32] “Encoding method”, 33-34 “Decoder” and 36 “CRM Encoder” are rejected under the same reasoning as claims [18, 20-22] “Decoding method”, where Mammou and Nakagami teaches encoder/decoder device/method.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419